Defendant appeals from a judgment entered upon the verdict of a jury in favor of the plaintiff, and from order denying new trial on minutes. The action is to recover the loss on the purchase by the plaintiff of 300 shares of stock bought in 1928 and sold in 1931 .under an alleged oral guaranty against loss. The complaint alleges that on the 26th day of September, 1928, the plaintiff and defendant mutually agreed that plaintiff should purchase 300 shares of Southern Railway Company, Mobile and Ohio stock trust certificates; that in consideration thereof the defendant would pay any loss incurred by the plaintiff as the result of such purchase. Plaintiff was to carry the said certificates in a margin account, and the length of time that plaintiff was to carry said certificates was not specified. That plaintiff carried the certificates in a margin account until December 18, 1931, which she alleges was a reasonable time, and that the defendant became obligated to pay plaintiff upon the sale of said certificates the loss incurred. Defendant’s answer was a general denial. The matter was fully tried, both plaintiff and defendant were sworn as well as other witnesses and the jury found a verdict in favor of the plaintiff. There was ample evidence to support the verdict for the plaintiff and the judgment and order appealed from should be affirmed. Judgment and' order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.